[exhibit103fifthamendment001.jpg]
FIFTH AMENDMENT TO GUARANTY AGREEMENT THIS FIFTH AMENDMENT TO GUARANTY AGREEMENT
(this “Fifth Amendment”), dated effective as of September 28, 2018, is entered
into among the parties listed on the signature pages hereof as Guarantors
(collectively, the “Guarantors”), and BANK OF AMERICA, N.A. (the “Guarantied
Party”, and collectively with any Affiliates thereof, the “Guarantied Parties”).
BACKGROUND A. The Guarantors and the Guarantied Party are parties to that
certain Guaranty Agreement, dated as of March 1, 2013, as amended by that
certain First Amendment to Guaranty Agreement, dated as of February 7, 2014,
that certain Second Amendment to Guaranty Agreement, dated as of June 11, 2014,
that certain Third Amendment to Guaranty Agreement, dated as of January 16,
2015, and that certain Fourth Amendment to Guaranty Agreement, dated as of
December 7, 2016 (said Guaranty Agreement, as amended, the “Guaranty
Agreement”). The terms defined in the Guaranty Agreement and not otherwise
defined herein shall be used herein as defined in the Guaranty Agreement. B. The
parties to the Guaranty Agreement desire to make certain amendments to the
Guaranty Agreement. C. The Guarantied Party hereby agrees to amend the Guaranty
Agreement, subject to the terms and conditions set forth herein. NOW, THEREFORE,
in consideration of the covenants, conditions and agreements hereafter set
forth, and for other good and valuable consideration, the receipt and adequacy
of which are all hereby acknowledged, the Guarantors and the Guarantied Party
covenant and agree as follows: 1. AMENDMENTS. (a) Section 1 of the Guaranty
Agreement is hereby amended by adding the following defined terms thereto to
read as follows: “CFC” means a controlled foreign corporation within the meaning
of Section 957 of the Code. “HOT-TX” means Helen of Troy Texas Corporation, a
Texas corporation. (b) Clause (v) of Section 8(b)(9) of the Guaranty Agreement
is hereby amended to read as follows: (v) if the Acquisition results in a
Domestic Subsidiary (other than a CFC or a Subsidiary considered to be a
“disregarded entity” for United States federal income tax purposes and owned by
a CFC) being acquired having a net worth at the time of such Acquisition of more
than $25,000,000, such Subsidiary shall execute and deliver to the Purchaser (x)
a supplement to this Guaranty Agreement, (y) incumbency certificate,
Organization Documents and documents evidencing due organization, valid
existence, DAL 80438036v4



--------------------------------------------------------------------------------



 
[exhibit103fifthamendment002.jpg]
good standing and qualification to do business, and (z) a favorable opinion of
counsel to such Person located in the jurisdiction of organization of such
Person, in form, content and scope reasonably satisfactory to the Purchaser; (c)
Each reference to “HOT-L.P.” set forth (i) in the definition of “Change of
Control”, “Credit Facility”, “ERISA Event”, “Multiemployer Plan”, “Multiple
Employer Plan”, “Pension Plan” and “Plan” and (ii) in Sections 6(l), 6(o), 7(b),
8(b), 8(d), 8(e) and 8(m) of the Guaranty Agreement is hereby amended to
reference HOT-TX, from and after the effectiveness of this Agreement in
accordance with Section 3. 2. REPRESENTATIONS AND WARRANTIES TRUE; NO EVENT OF
DEFAULT. By its execution and delivery hereof, each of the Guarantors represents
and warrants that, as of the date hereof: (a) the representations and warranties
contained in the Guaranty Agreement and the other Loan Documents are true and
correct on and as of the date hereof as made on and as of such date, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct on such earlier date;
(b) no event has occurred and is continuing which constitutes a Default or an
Event of Default; (c) (i) each Guarantor has full power and authority to execute
and deliver this Fifth Amendment, (ii) this Fifth Amendment has been duly
executed and delivered by the Guarantors, and (iii) this Fifth Amendment and the
Guaranty Agreement, as amended hereby, constitute the legal, valid and binding
obligations of the Guarantors, as the case may be, enforceable in accordance
with their respective terms, except as enforceability may be limited by
applicable Debtor Relief Laws and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law) and except as
rights to indemnity may be limited by federal or state securities laws; (d)
neither the execution, delivery and performance of this Fifth Amendment or the
Guaranty Agreement, as amended hereby, nor the consummation of any transactions
contemplated herein or therein, will conflict with any Law or Organization
Documents of any of the Guarantors, or any indenture, agreement or other
instrument to which the Guarantors or any of their respective property is
subject; and (e) no authorization, approval, consent, or other action by, notice
to, or filing with, any Governmental Authority or other Person not previously
obtained is required for the execution, delivery or performance by any of the
Guarantors of this Fifth Amendment. 3. CONDITIONS TO EFFECTIVENESS. This Fifth
Amendment shall be effective upon satisfaction or completion of the following:
(a) the Guarantied Party shall have received counterparts of this Fifth
Amendment executed by each of the Guarantors and acknowledged by the Borrower; 2



--------------------------------------------------------------------------------



 
[exhibit103fifthamendment003.jpg]
(b) the representations and warranties set forth in Section 2 above shall be
true and correct; and (c) the Guarantied Party shall have received, in form and
substance satisfactory to the Guarantied Party and its counsel, such other
documents, certificates and instruments as the Guarantied Party shall reasonably
require. 4. REFERENCE TO THE GUARANTY AGREEMENT. (a) Upon the effectiveness of
this Fifth Amendment, each reference in the Guaranty Agreement to “this
Agreement”, “hereunder”, or words of like import shall mean and be a reference
to the Guaranty Agreement, as affected and amended hereby. (b) The Guaranty
Agreement, as amended by the amendments referred to above, shall remain in full
force and effect and is hereby ratified and confirmed. 5. COSTS, EXPENSES AND
TAXES. The Guarantors agree to pay on demand all reasonable costs and expenses
of the Guarantied Party in connection with the preparation, reproduction,
execution and delivery of this Fifth Amendment and the other instruments and
documents to be delivered hereunder (including the reasonable fees and
out-of-pocket expenses of counsel for the Guarantied Party with respect
thereto). 6. BORROWER’S ACKNOWLEDGMENT. By signing below, the Borrower (a)
acknowledges, consents and agrees to the execution, delivery and performance by
the Guarantors of this Fifth Amendment, (b) acknowledges and agrees that its
obligations in respect of the Guaranty Agreement (i) are not released,
diminished, waived, modified, impaired or affected in any manner by this Fifth
Amendment or any of the provisions contemplated herein, (c) ratifies and
confirms its obligations under the Guaranty Agreement, and (d) acknowledges and
agrees that it has no claims or offsets against, or defenses or counterclaims
to, its obligations under the Loan Agreement. 7. EXECUTION IN COUNTERPARTS. This
Fifth Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which when taken together
shall constitute but one and the same instrument. For purposes of this Fifth
Amendment, a counterpart hereof (or signature page thereto) signed and
transmitted by any Person party hereto to the Guarantied Party (or its counsel)
by facsimile machine, telecopier or electronic mail is to be treated as an
original. The signature of such Person thereon, for purposes hereof, is to be
considered as an original signature, and the counterpart (or signature page
thereto) so transmitted is to be considered to have the same binding effect as
an original signature on an original document. 8. GOVERNING LAW; BINDING EFFECT.
This Fifth Amendment shall be governed by and construed in accordance with the
laws of the State of Texas applicable to agreements made and to be performed
entirely within such state, provided that each party shall retain all rights
arising under federal law, and shall be binding upon the parties hereto and
their respective successors and assigns. 3



--------------------------------------------------------------------------------



 
[exhibit103fifthamendment004.jpg]
9. HEADINGS. Section headings in this Fifth Amendment are included herein for
convenience of reference only and shall not constitute a part of this Fifth
Amendment for any other purpose. 10. ENTIRE AGREEMENT. THE GUARANTY AGREEMENT,
AS AMENDED BY THIS FIFTH AMENDMENT, AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. REMAINDER OF PAGE LEFT
INTENTIONALLY BLANK 4



--------------------------------------------------------------------------------



 
[exhibit103fifthamendment005.jpg]
IN WITNESS WHEREOF, this Fifth Amendment is executed as of the date first set
forth above. GUARANTORS: HELEN OF TROY L.P., a Texas limited partnership By:
HELEN OF TROY NEVADA CORPORATION, a Nevada corporation, General Partner HELEN OF
TROY LIMITED, a Bermuda company HELEN OF TROY LIMITED, a Barbados corporation
HOT NEVADA, INC., a Nevada corporation HELEN OF TROY NEVADA CORPORATION, a
Nevada corporation HELEN OF TROY TEXAS CORPORATION, a Texas corporation IDELLE
LABS LTD., a Texas limited partnership By: HELEN OF TROY NEVADA CORPORATION, a
Nevada corporation, General Partner OXO INTERNATIONAL LTD., a Texas limited
partnership By: HELEN OF TROY NEVADA CORPORATION, a Nevada corporation, General
Partner PUR WATER PURIFICATION PRODUCTS, INC., a Nevada corporation KAZ, INC., a
New York corporation KAZ USA, INC., a Massachusetts corporation KAZ CANADA,
INC., a Massachusetts corporation STEEL TECHNOLOGY, LLC, an Oregon limited
liability company Signature Page to Fifth Amendment to Guaranty Agreement



--------------------------------------------------------------------------------



 
[exhibit103fifthamendment006.jpg]




--------------------------------------------------------------------------------



 
[exhibit103fifthamendment007.jpg]




--------------------------------------------------------------------------------



 
[exhibit103fifthamendment008.jpg]




--------------------------------------------------------------------------------



 